           limitation profitability reports or estimates, percentage fees, design fees,

           royalty rates, minimum guarantee payments, sales reports and sale

           margins);

       b. previously nondisclosed material relating to ownership or control of any

           non-public company;

       c. previously nondisclosed business plans, product development information,

           or marketing plans;

       d. any information of a personal or intimate nature regarding any individual;

           or

       e. any other category of information hereinafter given confidential status by

           the Court.

3. With respect to the Confidential portion of any Discovery Material other than

   deposition transcripts and exhibits, the producing person or that person’s counsel

   may designate such portion as “Confidential” by stamping or otherwise clearly

   marking as “Confidential” the protected portion in a manner that will not interfere

   with legibility or audibility. With respect to deposition transcripts and exhibits, a

   producing person or that person’s counsel may indicate on the record that a

   question calls for Confidential information, or may indicate up to seven (7) days

   after the delivery of the transcript by the court reporter and/or an errata sheet

   returned with the signed transcript that a question called for Confidential

   Information, in which case the transcript of the designated testimony shall be

   bound in a separate volume and marked “Confidential Information Governed by

   Protective Order” by the reporter.




                                                                    Case No. 1:21-cv-00451
                                      2
4. If at any time prior to the trial of this action, a producing person realizes that some

   portion[s] of Discovery Material that that person previously produced without

   limitation should be designated as Confidential, he may so designate by so

   apprising all parties in writing, and such designated portion[s] of the Discovery

   Material will thereafter be treated as Confidential under the terms of this Order.

   In addition, the producing person shall provide each other party with replacement

   versions of such Discovery Material that bears the ‘Confidential’ designation

   within two (2) business days of providing such notice.

5. No person subject to this Order other than the producing person shall disclose any

   of the Discovery Material designated by the producing person as Confidential to

   any other person whomsoever, except to:

       a. the parties to this action;

       b. counsel retained specifically for this action, including any paralegal,

           clerical and other assistant employed by such counsel and assigned to this

           matter;

       c. as to any document, its author, its addressee, and any other person

           indicated on the face of the document as having received a copy;

       d. any witness who counsel for a party in good faith believes may be called

           to testify at trial or deposition in this action;

       e. any person retained by a party to serve as an expert witness or otherwise

           provide specialized advice to counsel in connection with this action,

           provided such person has first executed a Non-Disclosure Agreement in

           the form annexed as an Exhibit hereto;




                                                                    Case No. 1:21-cv-00451
                                        3
       f. stenographers engaged to transcribe depositions conducted in this action;

       g. independent photocopying, graphic production services, or litigation

           support services employed by the parties or their counsel to assist in this

           action and computer service personnel performing duties in relation to a

           computerized litigation system;

       h. the Court and its support personnel; and

       i. any mediator or arbitrator that the parties engage in this matter or that this

           Court appoints.

6. Prior to any disclosure of any Confidential Discovery Material to any person

   referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by

   counsel with a copy of this Protective Order and shall sign a Non-Disclosure

   Agreement in the form annexed as an Exhibit hereto stating that that person has

   read this Order and agrees to be bound by its terms. Said counsel shall retain each

   signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

   counsel either prior to such person being permitted to testify (at deposition or

   trial) or at the conclusion of the case, whichever comes first.

7. All Confidential Discovery Material filed with the Court, and all portions of

   pleadings, motions or other papers filed with the Court that disclose such

   Confidential Discovery Material, shall be filed under seal with the Clerk of the

   Court and kept under seal until further order of the Court. The parties will use

   their best efforts to minimize such sealing. In any event, any party filing a motion

   or any other papers with the Court under seal shall also publicly file a redacted

   copy of the same, via the Court’s Electronic Case Filing system, that redacts only




                                                                     Case No. 1:21-cv-00451
                                     4
   the Confidential Discovery Material itself, and not text that in no material way

   reveals the Confidential Discovery Material.

8. Any party who either objects to any designation of confidentiality, or who, by

   contrast, requests still further limits on disclosure (such as “attorneys’ eyes only”

   in extraordinary circumstances), may at any time prior to the trial of this action

   serve upon counsel for the designating person a written notice stating with

   particularity the grounds of the objection or request. If agreement cannot be

   reached promptly, counsel for all affected persons will seek intervention of the

   Court according to the applicable individual rules of practice.

9. All persons are hereby placed on notice that the Court is unlikely to seal or

   otherwise afford confidential treatment to any Discovery Material introduced in

   evidence at trial, even if such material has previously been sealed or designated as

   Confidential. The Court also retains unfettered discretion whether or not to afford

   confidential treatment to any Confidential Document or information contained in

   any Confidential Document submitted to the Court in connection with any

   motion, application, or proceeding that may result in an order and/or decision by

   the Court.

10. Each person who has access to Discovery Material that has been designated as

   Confidential shall take all due precautions to prevent the unauthorized or

   inadvertent disclosure of such material.

11. If, in connection with this litigation, a party inadvertently discloses information

   subject to a claim of attorney-client privilege or attorney work product protection

   (“Inadvertently Disclosed Information”), such disclosure shall not constitute or be




                                                                     Case No. 1:21-cv-00451
                                      5
   deemed a waiver or forfeiture of any claim of privilege or work product

   protection with respect to the Inadvertently Disclosed Information and its subject

   matter.

12. If a disclosing party makes a claim of inadvertent disclosure, the receiving party

   shall not thereafter review the Inadvertently Disclosed Information for any

   purpose, except by order of the Court. The receiving party shall, within five

   business days, return or destroy all copies of the Inadvertently Disclosed

   Information, and provide a certification of counsel that all such information has

   been returned or destroyed.

13. Within five business days of the notification that such Inadvertently Disclosed

   Information has been returned or destroyed, the disclosing party shall produce a

   privilege log with respect to the Inadvertently Disclosed Information.

14. As with any information redacted or withheld, the receiving party may move the

   Court for an Order compelling production of the Inadvertently Disclosed

   Information. The motion shall be filed under seal, and shall not assert as a ground

   for entering such an Order the fact or circumstances of the inadvertent production.

15. The disclosing party retains the burden of establishing the privileged or protected

   nature of any Inadvertently Disclosed Information. Nothing in this Order shall

   limit the right of any party to request an in camera review of the Inadvertently

   Disclosed Information.

16. This Protective Order shall survive the termination of the litigation. Within 60

   days of the final disposition of this action – including all appeals – all Discovery

   Material designated as “Confidential,” and all copies thereof, shall be promptly




                                                                   Case No. 1:21-cv-00451
                                     6
   returned to the producing person, or, upon permission of the producing person,

   destroyed. Notwithstanding this provision, the attorneys that the Parties have

   specifically retained for this action may retain an archival copy of all pleadings,

   motion papers, transcripts, expert reports, legal memoranda, correspondence, or

   attorney work product, even if such materials contain Confidential Discovery

   Material. Any such archival copies that contain or constitute Confidential

   Discovery Material remain subject to this Order.

17. This Court shall retain jurisdiction over all persons subject to this Order to the

   extent necessary to enforce any obligations arising hereunder or to impose

   sanctions for any contempt thereof.




                                                                     Case No. 1:21-cv-00451
                                      7
                                              EXHIBIT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                           Civil Case No. 1:21-cv-00451-AT
 FEEL FILMS LIMITED,
                                                            ECF Case
                                 Plaintiff,
                                                            District Judge: Hon. Analisa Torres
                 -against-                                  Magistrate: Hon. Debra Freeman

 AP PRODUCTION SERVICES, INC.                               NON-DISCLOSURE AGREEMENT

                                 Defendant.



       I, ______________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.


Dated: ________________________                        ____________________________




                                                                                Case No. 1:21-cv-00451
                                                  9
